This case was consolidated for argument and submission with the case of Austin v. Town of Kinder, La. App., 36 So.2d 48, in which an opinion and decree is this day being rendered. The issues presented are the same and save the difference in amount, so is the demand.
For the reasons stated in the opinion in the case of Austin v. Town of Kinder, it is now ordered, adjudged and decreed that the judgment appealed from in this case be and the same is hereby reversed, annulled and set aside and it is further ordered, adjudged and decreed that the exception of no right of action herein filed on behalf of the defendant, Town of Kinder, be and the same is hereby sustained and accordingly plaintiff's suit is dismissed at his costs.